Dear Mr. Dejean:
I am the Clerk of Civil District Court for the Parish of Orleans. I am seeking an advisory opinion from the Office of the Attorney General. The issue is as follows:
"May the Clerk of Civil District Court for the Parish of Orleans, engage in the part-time practice of law by contracting with the State of Louisiana to provide part-time legal services to a State Board or Commission?"
Your prompt attention to this matter is appreciated. Thank you for your time and consideration.
Sincerely,
/s/
Dale N. Atkins Clerk of Civil District Court, Orleans Parish
                     NOT PAID FOR WITH PUBLIC FUNDS